Exhibit 10.1

 

 

 

 

SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT

(and Consent to Acquisition)

 

This agreement dated as of March 18, 2019 is made among:

 

TUCOWS.COM CO.

TING FIBER, INC.

TING INC.

TUCOWS (DELAWARE) INC. and

TUCOWS (EMERALD), LLC

(as Borrowers)

 

- and -

 

TUCOWS INC.

(as a Guarantor)

 

- and -

 

THE LENDERS PARTY TO THIS AGREEMENT

(as Lenders)

 

- and -

 

BANK OF MONTREAL

as Administrative Agent

 

 

 

 

 

 

WHEREAS the undersigned are parties to the first amended and restated credit
agreement dated January 20, 2017, as amended by an amendment thereto dated as of
June 6, 2017 (as amended, the "Credit Agreement");

 

AND WHEREAS the parties hereto have agreed to amend the Credit Agreement in
certain respects, including an increase in the Facility C Limit and a
corresponding decrease in the Facility B Limit;

 

AND WHEREAS the Borrowers have requested that the Lenders consent to the
Purchase Transaction (as hereinafter defined) and make an Advance under Facility
C to assist the Borrowers in satisfying the purchase price for such Purchase
Transaction; and the Lenders have agreed to do so subject to the satisfaction of
certain conditions as set out herein;

 

AND WHEREAS the parties hereto executed and delivered interim amendments to the
Credit Agreement dated December 5, 2017 and January 24, 2018, and it is
desirable to reflect the terms of such interim amendments herein;

 

 

--------------------------------------------------------------------------------

2

 

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party, the parties agree as follows:

 

1. Terms used as defined terms in this agreement (including the recitals) shall
have the respective meanings ascribed thereto in the Credit Agreement, unless
otherwise defined herein.

 

Amendments and Consent relating to Purchase Transaction

 

2. The following defined terms in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:

 

 

“Facility B Limit” means Six Million Dollars ($6,000,000).

          “Facility C Limit” means, at any time, $40,502,837.04 less the
aggregate amount of Repayments made under Facility C prior to such time.  

 

3. Exhibit “A” to the Credit Agreement is hereby replaced with the Exhibit
attached hereto entitled “Exhibit “A” – updated as at March 18, 2019”.     4.
Section 3.01(b) of the Credit Agreement is hereby deleted and replaced with the
following:

 

  (b) The Outstanding Advances at any time under Facility B shall not exceed the
Facility B Limit. In addition, the maximum aggregate amount of the Outstanding
Advances to each Borrower noted below under Facility B shall not at any time
exceed the applicable sublimit designated below, provided that the Borrowers may
by notice in writing to the Agent from time to time (for greater certainty,
without notice to or the consent of the Agent or any Lender) reallocate such
sublimits among the Borrowers:          

Tucows.com Co. - – nil

Ting Fiber, Inc. - $6,000,000

Ting Inc. – nil

Tucows (Delaware) Inc. – nil

        5. Section 4.01(b) of the Credit Agreement is hereby deleted and
replaced with the following:         (b)  The Outstanding Advances at any time
under Facility C shall not exceed the Facility C Limit. In addition, the maximum
aggregate amount of the Outstanding Advances to each Borrower noted below under
Facility C shall not at any time exceed the applicable percentage of the
Facility C Limit designated below, provided that the Borrowers may by notice in
writing to the Agent from time to time (for greater certainty, without notice to
or the consent of the Agent or any Lender) reallocate such sublimits among the
Borrowers:          

Tucows.com Co. – 1.55%

Ting Fiber, Inc. – 98.45%

Ting Inc. - nil

Tucows (Delaware) Inc. – nil

 

 

 

--------------------------------------------------------------------------------

3

 

6. The Credit Parties hereby advise the Agent and the Lenders as follows:  

 

  (a) Tucows Inc., Ting Fiber, Inc., NetNames European Holdings ApS, an entity
organized under the laws of Denmark (“NetNames Denmark”), CSC Administrative
Services Limited UK, an entity organized under the laws of the United Kingdom
(“CSC UK” and, together with NetNames Denmark, each a “Seller” and,
collectively, the “Sellers”), and Corporation Service Company, a Delaware
corporation, solely (a) as the guarantor of the obligations of the Sellers, and
(b) in its capacity as Seller Representative (as defined in the Purchase
Agreement (as defined below)) will enter into an agreement (the “Purchase
Agreement”), a final draft of which has been provided to the Lenders, whereby
Ting Fiber, Inc. will purchase all of the issued and outstanding shares (the
“Purchased Shares”) of Ascio Technologies, Inc., a corporation incorporated
under the laws of Delaware (“Ascio”).         (b) Ting Fiber, Inc. hereby
requests an Advance under Facility C in the principal amount of Twenty-Nine
Million Four Hundred Forty Thousand U.S. Dollars (US$29,440,000). Ting Fiber,
Inc. will remit the Advance, together with other funds from its own resources,
to the Sellers in satisfaction of the purchase price for the Purchased Shares
pursuant to the Purchase Agreement.         (c) With respect to the acquisition
of the Purchased Shares by Ting Fiber, Inc. (the “Purchase Transaction”) the
Credit Parties hereby represent, warrant, undertake and agree as follows:

 

  ● The business carried on by Ascio and Ascio GmbH, an entity organized under
the laws of Germany (collectively, the “Ascio Group”), is similar to one or more
of the businesses conducted by the Borrowers as at the date of the Credit
Agreement.         ● The Purchase Transaction does not involve a hostile or
unsolicited take-over.         ● The Purchase Transaction shall be accretive to
EBITDA on a twelve-month pro forma prospective basis, after giving effect to any
normalization adjustments reflected in the financial projections provided by the
Borrowers to the Agent and the Lenders in respect of the Purchase Transaction.

 

 

--------------------------------------------------------------------------------

4

 

  ● (i) The Purchase Transaction does not require satisfaction of any statutory
or regulatory requirements similar to those contained in the former Bulk Sales
Act (Ontario); (ii) upon the completion of the Purchase Transaction all Funded
Debt (except Funded Debt which will constitute Permitted Funded Debt) secured by
the Purchased Shares and all Funded Debt of the Ascio Group shall be repaid and
each holder of a Lien (except any Lien which will constitute a Permitted Lien)
affecting all or any of the Purchased Shares or all or any of the assets of the
Ascio Group will have provided an undertaking to release and discharge such Lien
within thirty (30) days after the completion of the Purchase Transaction; (iii)
within thirty (30) days following the completion of Purchase Transaction all
such Liens (except Liens which will constitute Permitted Liens) shall be
released and discharged; and (iv) within thirty (30) days (or such other period
noted below) following the completion of the Purchase Transaction the following
documents and security shall be provided (including registrations, searches,
legal opinions and ancillary documentation):

 

  o a pledge by Ting Fiber, Inc. of all issued and outstanding shares in the
capital of Ascio;         o an attornment by Ascio to the Guarantee provided by
the Secured Companies which are incorporated under the laws of a State of the
United States;         o an attornment by Ascio to the general security
agreement provided by the Secured Companies which are incorporated under the
laws of a State of the United States;         o an agreement by Ascio (governed
by Denmark law) not to grant any Lien, or permit any Lien to exist, in respect
of any of its assets, except for Permitted Liens;         o a pledge by
Tucows.com Co. of all issued and outstanding shares in the capital of Roam
Mobility Holdings Inc., its wholly-owned Subsidiary incorporated under the laws
of Nova Scotia;         o a Guarantee in respect of the Obligations provided by
Roam Mobility Holdings Inc. and Security against all of its assets;         o a
Guarantee in respect of the Obligations and Security provided by Tucows
(Germany) Inc., a wholly-owned Subsidiary of Tucows.com Co. incorporated under
the laws of Ontario, and Security against all of its assets including a pledge
of all issued and outstanding shares in the capital of EPAG Domainservices GmbH,
its wholly-owned Subsidiary incorporated under the laws of Germany; and        
o a Guarantee in respect of the Obligations provided by EPAG Domainservices GmbH
and Security against all of its assets, within ninety (90) days following the
completion of the Purchase Transaction.

 

  ●  The Purchase Transaction does not involve the assumption of any material
environmental liabilities, and all representations and warranties contained in
the Credit Agreement with respect to environmental matters are true and correct
at the date hereof and will continue to be true and correct immediately after
the completion of the Purchase Transaction.

 

 

--------------------------------------------------------------------------------

5

 

  ●  Attached hereto are updated Schedules to the Credit Agreement which reflect
(i) the acquisition by Ting Fiber, Inc. of the Purchased Shares as if the
Purchase Transaction had been completed; (ii) the designation of Roam Mobility
Holdings Inc., Tucows (Germany) Inc. and EPAG Domainservices GmbH as Secured
Companies and (iii) the designation of Ascio as an Unsecured Company. The Credit
Parties hereby represent and warrant that:

 

  i. the Credit Parties are in compliance with all covenants contained in the
Credit Agreement and will remain in compliance with all such covenants
immediately following the completion of the Purchase Transaction;         ii.
all representations and warranties contained in the Credit Agreement are true,
correct and complete in all material respects as at the date hereof and will
remain true, correct and complete in all material respects immediately following
the completion of the Purchase Transaction, except to the extent disclosed in
the updated Schedules attached hereto; and         iii. no Default or Event of
Default has occurred and is continuing at the date hereof or would result from
the completion of the Purchase Transaction.

 

  ● The Companies will not incur any Subordinated Debt to finance all or any
portion of the Purchase Transaction.

 

7. Based and relying on the representations, warranties and covenants of the
Credit Parties in the preceding paragraph, the Lenders hereby consent to the
Purchase Transaction and agree to make an Advance under Facility C in the
maximum principal amount of up to Thirty Million U.S. Dollars (US$30,000,000) to
assist the Borrowers in completing the Purchase Transaction, subject to
satisfaction of the following conditions:

 

  (a) the conditions precedent in section 11.02 of the Credit Agreement shall
have been satisfied;         (b)

the Lenders shall have completed and shall be satisfied with their due diligence
in respect of the Purchase Transaction, specifically including, without
limitation, due diligence with respect to the structure of the Purchase
Transaction and the terms and conditions of the Purchase Agreement, including
for greater certainty all schedules thereto, disclosure letters referred to
therein and all agreements ancillary thereto;

        (c) the base purchase price for the Purchased Shares (without any
adjustments for working capital, cash or indebtedness) shall not exceed Thirty
Million U.S. Dollars (US$30,000,000); and the aggregate amount payable by Ting
Fiber, Inc. in connection with the Purchase Transaction (including all such
adjustments) shall not exceed Thirty-Five Million U.S. Dollars (US$35,000,000);
        (d) upon the completion of the Purchase Transaction all Funded Debt
(except Funded Debt which will constitute Permitted Funded Debt) of the Ascio
Group shall be repaid;         (e) each holder of a Lien (except any Lien which
will constitute a Permitted Lien) affecting any of the Purchased Shares or any
assets of the Ascio Group shall have provided provide an undertaking to release
and discharge such Lien within thirty (30) days after the completion of the
Purchase Transaction;

 

 

--------------------------------------------------------------------------------

6

 

  (f) the Agent shall have received satisfactory evidence that concurrently with
the completion of the Purchase Transaction the Purchased Shares and the assets
of the Ascio Group will be covered by insurance in accordance with the
requirements of the Credit Agreement; and         (g) concurrently with the
completion of the Purchase Transaction, Tucows Inc. and Ting Fiber, Inc. shall
provide a certificate to the Agent confirming that: (i) they are not aware of
any representations and warranties made by the Sellers under the Purchase
Agreement being incorrect or incomplete in any material respects; (ii) all
material approvals from Governmental Authorities or third parties which are
necessary in connection with the Purchase Transaction have been given; and (iii)
concurrently or immediately following the making of the said Advance under
Facility C all transactions contemplated by the Purchase Agreement shall be
completed in accordance with the terms and conditions therein and without waiver
of any material provisions thereof (subject to any exceptions as may be approved
in writing by the Lenders in their discretion).

 

8. The Lenders agree that upon the completion of the Purchase Transaction Ascio
is not required to provide Security in respect of its assets under the laws of
Denmark, and accordingly Ascio shall be designated an Unsecured Company despite
its attornment to the Guarantee and general security agreement referred to in
paragraph 6 herein. Tucows also agrees that, to the extent requested by the
Agent upon the instructions of the Required Lenders from time to time, it will
promptly cause Ascio to grant a security interest in favour of the Agent in
respect of its Intellectual Property, including trade marks. The Lenders agree
that notwithstanding Section 9.01(k) of the Credit Agreement Ascio is not
required to maintain its bank accounts and Service Agreements with BMO and its
Affiliates.     9. Concurrently with the completion of the Purchase Transaction,
each of Roam Mobility Holdings Inc., Tucows (Germany) Inc. and EPAG
Domainservices GmbH shall be designated a Secured Company.     Acknowledgement
re Interim Amendments     10. The parties acknowledge that pursuant to the
interim amendments to the Credit Agreement made among the parties hereto dated
December 5, 2017 and January 24, 2018, the following provisions of the Credit
Agreement have been amended:

 

  (a) The following defined terms have been added to Section 1.01 of the Credit
Agreement:          

“BMO/BNS Credit Card Facilities” means credit facilities or lines of credit
which may be established from time to time by Bank of Montreal and The Bank of
Nova Scotia, respectively, for all or any of the Borrowers, under which the
applicable Lender may in its sole discretion issue credit cards to the
Companies’ employees for corporate purposes, including purchasing supplies and
funding miscellaneous business expenses.

         

“Sprint Agreement” means the Master Wireless Wholesale Agreement between Tucows
Inc., Ting Inc. and Sprint Spectrum L.P. dated October 8, 2014, as amended.

 

 

--------------------------------------------------------------------------------

7

 

    “Sprint Liability” means, at any time, the cumulative amount payable by the
Companies at such time to Sprint Spectrum L.P. pursuant to Section 2.21
(Required Revenue) of Schedule 1.0 (CDMA Service and LTE Service Pricing) of the
Sprint Agreement (for greater certainty, after deduction of the cumulative
amount spent by the Companies on network services thereunder) as determined in
accordance with the Sprint Agreement.         (b) The following defined terms in
Section 1.01 of the Credit Agreement have been deleted and replaced with the
following defined terms:           “Adjusted EBITDA” means, in respect of any
twelve (12) month fiscal period, EBITDA for such fiscal period plus an amount
equal to the lesser of the following: (i) the portion (if any) of the T-Mobile
Liability and the Sprint Liability which was deducted in the determination of
EBITDA for such fiscal period; and (ii) the T-Mobile Liability and the Sprint
Liability as at the end of such fiscal period.          

“Funded Debt” in respect of any Person means obligations of such Person which
are considered to constitute debt in accordance with GAAP, including
indebtedness for borrowed money (in the case of the Borrowers, specifically
including the Outstanding Advances), Subordinated Debt, obligations secured by
Purchase-Money Security Interests, obligations under Capital Leases, capitalized
interest, and the redemption price of any securities issued by such Person
having attributes substantially similar to debt (such as securities which are
redeemable at the option of the holder); but excluding the following: accounts
payable, future income taxes (both current and long-term) and obligations under
Hedging Agreements which have not yet become due and payable; plus, in the case
of the Companies, the T-Mobile Liability and the Sprint Liability.

         

“Obligations” means, at any time and without duplication: (i) all direct and
indirect, contingent and absolute indebtedness, obligations and liabilities of
the Companies to the Agent and the Lenders (or if the context requires, to any
Lender) under or in connection with this Agreement and the Loan Documents
(specifically including for greater certainty all Guarantees provided hereunder)
at such time, specifically including the Outstanding Advances, all accrued and
unpaid Interest thereon, and all fees, expenses and other amounts payable
pursuant to this Agreement and the Loan Documents; plus (ii) indebtedness
outstanding under the BMO/BNS Credit Card Facilities at such time not in excess
of the aggregate amount of Five Million Dollars ($5,000,000) plus any accrued
and unpaid interest thereon; plus (iii) the Hedging Obligations (if any) at such
time; plus (v) any obligations under Service Agreements at such time; provided
that if otherwise specified or required by the context, “Obligations” shall mean
any portion of the foregoing.

         

“Permitted Funded Debt” means, without duplication: (i) the Outstanding
Advances; (ii) indebtedness of a Borrower to the holders of Bankers' Acceptances
(and for greater certainty, such Borrower's contingent obligation to each Lender
which has accepted a Bankers' Acceptance comprises part of the Outstanding
Advances); (iii) indebtedness of any Company to another Company; (iv)
Subordinated Debt; (v) Funded Debt of the Companies secured by Permitted Liens;
(vi) the T-Mobile Liability; (vii) the Sprint Liability; and (viii) obligations
under any Guarantees which are considered to constitute Funded Debt, but only to
the extent such Guarantees are permitted pursuant to this Agreement.

 

 

--------------------------------------------------------------------------------

8

 

   

“Total Funded Debt” means at any time, the Funded Debt of Tucows Inc. on a
consolidated basis at such time, specifically including for greater certainty
the Outstanding Advances, Subordinated Debt, the T-Mobile Liability and the
Sprint Liability.

      (c) Clause (v) of Section 9.01(k) of the Credit Agreement has been deleted
and replaced with the following:           (v)         the eNom Companies may
continue to maintain their bank accounts with Silicon Valley Bank existing as at
the Amendment Closing Date provided that the aggregate of all amounts held in
such accounts shall not exceed $3,000,000.      

General Provisions

      11. The Credit Parties hereby represent and warrant to the Agent and the
Lenders that all representations and warranties contained in Article VIII of the
Credit Agreement are true, correct and complete in all material respects as at
the date hereof, except to the extent disclosed in the updated Schedules
attached hereto.     12. Each Credit Party hereby represents, warrants,
acknowledges and agrees that all Security executed and delivered by it or by any
of its Subsidiaries to the Agent prior to the date of this agreement continues
in full force and effect and remains valid and enforceable in accordance with
its terms.     13. This agreement shall become effective on the date when all of
the following conditions precedent have been satisfied, in each case to the
satisfaction of the Agent and the Lenders in their sole discretion:         (a)
the Agent shall have received an officer's certificate and certified copies of
resolutions of the board of directors of each Credit Party concerning the due
authorization, execution and delivery of this agreement, and such related
matters as the Agent and the Lenders may reasonably require;         (b) the
Agent shall have received a certificate of status, certificate of compliance or
similar certificate for each Credit Party issued by its governing jurisdiction;
        (c) the Agent shall have received opinions from the solicitors for each
Credit Party regarding its corporate status, the due authorization, execution,
delivery and enforceability of this agreement by it, and such other matters as
the Agent and the Lenders may reasonably require; and

 

 

--------------------------------------------------------------------------------

9

 

  (d) the Agent and the Lenders shall have received such additional evidence,
documents or undertakings as they may require to complete the transactions
contemplated hereby in accordance with the terms and conditions contained
herein.       14. All provisions of the Credit Agreement are hereby amended as
the context may require in order to give effect to the intention of this
agreement. On and after this date, each reference in the Credit Agreement to
“this Agreement” and each reference to the Credit Agreement in any of the Loan
Documents and any and all other agreements, documents and instruments delivered
by any of the Lenders, the Agent, the Credit Parties or any other Person shall
mean and be a reference to the Credit Agreement as amended hereby. Except as
specifically amended by this agreement, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.     15. This
agreement shall be interpreted in accordance with the laws of the Province of
Ontario. Without prejudice to the right of the Agent and the Lenders to commence
any proceedings with respect to this agreement in any other proper jurisdiction,
the parties hereby attorn and submit to the non-exclusive jurisdiction of the
courts of the Province of Ontario.     16. This agreement may be executed in
several counterparts, each of which, when so executed, shall be deemed to be an
original and which counterparts together shall constitute one and the same
agreement. This agreement may be executed by facsimile or pdf, and any signature
contained hereon by facsimile or pdf shall be deemed to be equivalent to an
original signature for all purposes.     17. This agreement shall be binding
upon and shall enure to the benefit of the parties and their respective
successors and permitted assigns; "successors" includes any corporation
resulting from the amalgamation of any party with any other corporation.

 

 

[the remainder of this page is intentionally blank; signature pages follow]IN
WITNESS WHEREOF the parties hereto have executed this agreement.

 

 

--------------------------------------------------------------------------------

10

 

IN WITNESS WHEREOF the parties hereto have executed this agreement.

 

 

 

TUCOWS INC.

 

TING FIBER, INC.

 

 

 

 

 

 

 

By:

 /s/ Davinder Singh

 

By:

 /s/ Davinder Singh

 

 

 name: Davinder Singh

 

name: Davinder Singh

 

 

 title:   CFO

 

title:   CFO

 

                                    TUCOWS.COM CO.   TING INC.               By:
 /s/ Davinder Singh   By:  /s/ Davinder Singh      name: Davinder Singh    
 name: Davinder Singh      title:   CFO      title:   CFO                      
                TUCOWS (DELAWARE) INC.   TUCOWS (EMERALD), LLC       by its sole
member, TING FIBER, INC.   By:  /s/ Davinder Singh            name: Davinder
Singh   By:  /s/ Davinder Singh      title:   CFO      name: Davinder Singh    
       title:   CFO  

 

 

[signatures continued on next page]

--------------------------------------------------------------------------------

11

 

BANK OF MONTREAL, as Administrative Agent

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

 

By:

 /s/ Francois Wentzel

 

By:

 /s/ Aditya Sapru

 

 

 name: Francois Wentzel

 

 

 name: Aditya Sapru

 

 

 title: Managing Director

 

 

 title: Managing Director

 

 

 

 

 

 

 

By:  /s/ James Di Giacomo   By:  /s/ David Graham      name: James Di Giacomo  
   name: David Graham      title: Managing Director, Loan Syndications    
 title: Managing Director and Team Lead               BANK OF MONTREAL, Chicago
Branch, as a Lender   ROYAL BANK OF CANADA, as a Lender               By:   /s/
Joseph W. Linder   By:   /s/ Brad W. Clarkson      name: Joseph W. Linder    
 name: Brad W. Clarkson      title: Vice President      title: Authorized
Signatory               By:     By:        name:      name:      title:    
 title:               THE BANK OF NOVA SCOTIA, as a Lender                    
By:  /s/ Mitch Gillingwater            name: Mitch Gillingwater          
 title: Director                     By:  /s/ Yvonne Bai            name: Yvonne
Bai            title: Associate Director, National Accounts        

 